Title: From Thomas Jefferson to John Patten Emmet, 8 April 1825
From: Jefferson, Thomas
To: Emmet, John Patten

To Doctr John Patten EmmetBy virtue of the authority vested by law in the Rector and Visitors of the University of Virginia, they do, by this letter appoint you the said John Patten Emmet to be Professor of the school of Natural History in the said University, with all the authorities, privileges and emoluments to the said Professorship belonging.Witness Thomas Jefferson, Rector of the said University under his hand and the seal of the said University this 8th day of April 1825.Th: Jefferson